Citation Nr: 1707748	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  13-28 419A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for right wrist extensor tendonitis.

2. Entitlement to an initial compensable rating for left knee chondromalacia.

3. Entitlement to an initial compensable rating for right knee chondromalacia.

4. Entitlement to an initial compensable rating for overuse syndrome, left hand. 

5. Entitlement to an initial compensable rating for overuse syndrome, right hand.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs




ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1998 to February 2011, with additional duty for training (ACDUTRA) in 2013, 2014, and 2015.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO) that (1) granted service connection for right wrist extensor tendonitis (claimed as right wrist pains) with an evaluation of 10 percent, effective February 16, 2011; (2) granted service connection for overuse syndrome, right hand (claimed as recurrent finger numbness) with a noncompensable (0 percent rating), effective February 16, 2011; (3) granted service connection for overuse syndrome, left hand (claimed as recurrent finger numbness) with a noncompensable (0 percent rating), effective February 16, 2011; (4) granted service connection for temporomandibular dysfunction (TMD) due to parafunctional habit-grinding associated with muscle soreness (claimed as grinding of teeth) with a noncompensable (0 percent rating), effective February 16, 2011; (5) granted service connection for right knee chondromalacia (claimed as bilateral knee pain) with a noncompensable (0 percent rating), effective February 16, 2011; and (6) granted service connection for left knee chondromalacia (claimed as bilateral knee pain) with a noncompensable (0 percent rating), effective February 16, 2011.  The Veteran appealed the ratings for her right wrist, bilateral hands, and bilateral knees.

In her October 2013 VA Form 9 (substantive appeal), the Veteran requested a hearing by videoconference before the Board.  A hearing was scheduled for February 6, 2017, but the Veteran did not appear for the hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to review the case based on the evidence of record. See C.F.R. § 20.704 (d), (e) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claim so that every possible consideration is afforded.

It appears that pertinent private treatment records are outstanding.  On May 2014 VA examination for her service-connected right wrist, bilateral knee, and bilateral hand disabilities, the Veteran reported that she consulted with her primary care physician about pain in her wrist, knees, and hands.  She also reported she was sent to physical therapy for her wrist, knees, and hands.  Such records are not associated with the record, and do not appear to have been sought.  As they are likely to contain pertinent (even essential) information, they should be obtained.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify the provider(s) of any and all evaluations and/or treatment she has received for her service-connected right wrist, left and right knee, and left and right hand disabilities not already associated with the record, and to provide authorizations for VA to obtain records of any such private treatment, to specifically include records from her primary care physician and all records of physical therapy she has received for her right wrist, knees, or hands.  The AOJ should obtain for the record complete clinical records of all pertinent treatment or evaluation (copies of which are not already associated with the claims file) from the providers identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is her responsibility to ensure that private treatment records are received.

2. After completing the above, and any further development the AOJ deems necessary upon review of the record, the AOJ should then readjudicate the claims.  If the claim remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran and her representative an opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

